Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Claims 18-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/15/2021.
	Applicant's election with traverse of species I in the reply filed on 12/15/2021 is acknowledged.  The traversal is on the ground(s) that no search burden exists.  This is not found persuasive because as stated in the previous office action, there are three distinct species as well as three distinct inventions that are mutually exclusive. The applicant attempts to define a species by pointing to the written disclosure however, MPEP 806.04(e) specifically states that “Species always refer to the different embodiments of the invention.” The examiner has grouped the species in accordance to the embodiments shown in the drawing. The applicant has cited that [0034] and [0035] that the lever 7 and the scissor mechanism may be motor operated and has stated that this would not result in a serious search burden. The examiner disagrees because this would require further search in A61G7/008 and A61G9/006 as well as adding the terms “motor and rack” in the search field resulting in different prior art which would otherwise not be required in Inventions II and III. In inventions/species II the examiner would be required to search in A61G9/003 as well as A47C31/10 for a removable cover which is not claimed or shown in the other species/groups. Lastly invention/species III requires search in A61G7/02 along with the search term “scissors” as well as “actuation lever” which is not claimed in the other inventions/species or otherwise not shown. Since all the species/inventions are mutually .
The requirement is still deemed proper and is therefore made FINAL.

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the clamping plates must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
	Claims 9, 12, 14-17 objected to because of the following informalities:  The term “a-- in front of “device” should be replaced with --the-- in each claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 8-10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2654898 issued to Eckart in view of U.S. Patent No. 3922735 issued to Kato further in view of  5737786 issued to Yamamoto.

Regarding claim 8,
	Eckart discloses a device for discharging bodily waste, (Eckart: col. 1 lines 1-5) the device comprising: a body-supporting mattress, (Eckart: FIG. 1 (10)) said mattress having a thickness, said mattress having a first, body-supporting side, said mattress having a second, lower side; (Eckart: FIGS.8 and 10 show mattress (10) having a thickness with the top side being the body supporting side and the bottom side being the second lower side) a controllably openable and closable slot provided in said body-supporting mattress, (Eckart: FIG. 8 (76) see also col. 4 lines 35-40) said slot extending through the thickness of said mattress end-to-end from said mattress first side to said mattress second side, said slot having at least two slot sides; (Eckart: FIG. 8 shows two sides and an opening that extends through the thickness of a mattress) … a clamping frame structure disposed at said slot; (Eckart: FIG. 7 (79, 80, 81, 82, 96, 120)) an actuation fork operatively connected to said clamping frame structure; (Eckart: FIG. 7 (97, 98, 99, 100) see also col. 5 lines 10-11) a pivotable lever rod connected to said actuation fork, (Eckart: FIG. 8 (85) connects to the actuation fork via (96)) said pivotable lever rod being carried by a controllably reciprocating rack; (Eckart: FIG. 7 wherein (103,104,106, 107, 109) function together as a reciprocating rack and carries the lever rod (85)) 
	Eckart does not appear to disclose an insert, said insert being arranged in a region of said slot;… and, a drive motor operatively connected to controllably reciprocate said rack.
	However, Kato discloses an insert (Kato: FIG. 9 (6), said insert being arranged in a region of said slot; (Kato: col. 2 lines 28-48 wherein the insert is arranged in the slot (4) to cover the opening).
	It would have been obvious for one having ordinary skill in the art to add an insert to the device of Eckart in the region of the slot as taught by Kato when not in use in order to provide a more comfortable surface to support an invalid patient in which one of ordinary skill in the art would have recognized as a predictable result.
	Yamamoto discloses a drive motor operatively connected to controllably reciprocate said rack. (Yamamoto: col. 5 lines 13-15 describe a drive motor that reciprocates a rack)
	It would have been obvious for one having ordinary skill in the art to add a motor in the device of Eckart as taught by Yamamoto in order to automate a previously manual activity thus yielding an improvement on the device of Eckart in which one of ordinary skill in the art would have recognized as a predictable result. 
	In addition, it has been held that “broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.” In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)

Regarding claim 9,
	The Eckart/Kato/Yamamoto combination discloses the device for discharging bodily waste as claimed in claim 8, the device further comprising: two prongs formed as parts of said actuation fork. (Eckart: FIG. 8 (97, 98, 99, 100))

Regarding claim 10,
the device for discharging bodily waste as claimed in claim 9, wherein: said prongs are operatively connected each respectively to a different one of said slot sides. (Eckart: FIG. 9 shows the prongs (97-100) both located on different sides of slot (76))

Regarding claim 16,
	The Eckart/Kato/Yamamoto combination discloses the device for discharging bodily waste as claimed in claim 8, the device further comprising: at least one lateral side of said mattress, said slot being formed to extend approximately parallel to said at least one lateral side of said mattress. (Eckart: FIG. 9 shows a transverse view of the slot (76) which would be parallel to a lateral side of the mattress)


Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2654898 issued to Eckart in view of U.S. Patent No. 3922735 issued to Kato further in view of  5737786 issued to Yamamoto further in view of U.S. Patent No. 2384325 issued to Marsan.

Regarding claim 14,	
	The Eckart/Kato/Yamamoto combination discloses the device for discharging bodily waste as claimed in claim 8.
	Eckart does not appear to disclose the device further comprising: a conduit in operative communication with said slot, said conduit extending below said second, lower side.
the device further comprising: a conduit (Marsan: FIG. 2 (13)) in operative communication with said slot, (Marsan: FIG. 1 (14)) said conduit extending below said second, lower side. (Marsan: FIG. 2 see also page 1 lines 12-20)
	It would have been obvious for one having ordinary skill in the art to modify the device of Eckart to include a conduit as taught by Marsan in order to prevent the sides of the mattress hole from being exposed to human waste in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 15,
	The Eckart/Kato/Yamamoto/Marsan combination discloses a device for discharging bodily waste as claimed in claim 14. 
	Eckart does not appear to disclose the device further comprising: a tank connected to said conduit.
	However Kato further discloses the device further comprising: a tank connected to said conduit. (Kato: FIG. 12 conduit (58) is connected to tank (59))
	It would have been obvious for one having ordinary skill in the art to modify the device of Eckart by adding a tank in connection to a conduit as taught by Kato since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded a device that would collect human waste in a controlled fashion and prevent the smell from getting outside the tank and into the room in which one of ordinary skill in the art would have recognized as a predictable result.


Allowable Subject Matter
	Claims 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  The use of clamping plates in combination with the structure of claim 1 is not taught in the prior art. The prior art teaches a fork like structure that is designed to hold the hole in place. There is no mention of the use of clamping plates nor is there structure present in the prior art that could be broadly construed as a clamping plate in combination with the structure already claimed. Thus for this reason claims 11 and 17 are objected too.
	Claims 12-13 are also objected to as being dependent on claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673       

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673